 



Exhibit 10.1
PAC-WEST TELECOMM, INC. 1999 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK BONUS AWARD

       
Grantee’s Name and Address:
Henry Carabelli
 
  Stockton, CA

     You (the “Grantee”) have been granted shares of Common Stock of the Company
(the “Award”), subject to the terms and conditions of this Notice of Restricted
Stock Bonus Award (the “Notice”), the Pac-West Telecomm, Inc. 1999 Stock
Incentive Plan (the “Plan”), as amended from time to time, and the Restricted
Stock Bonus Award Agreement (the “Agreement”) attached hereto, as follows.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice.

           
Award Number
99-191    
Date of Award
December 27, 2005    
Total Number of Shares
       
of Common Stock Awarded
       
(the “Shares”)
400,000  

Vesting Schedule:
     Subject to the Grantee’s Continuous Service and other limitations set forth
in this Notice, the Plan and the Agreement, the Shares will “vest” in accordance
with the following schedule:
     400,000 Shares shall vest on June 30, 2009. Notwithstanding the foregoing,
in the event the “Monthly Average Fair Market Value” (as defined below) of the
Company’s Common Stock is greater than or equal to $3.00 per Share for a period
of six consecutive calendar months commencing on or after January 1, 2006,
200,000 of the Shares scheduled to vest on June 30, 2009 shall vest on the last
day of such six consecutive calendar month period, regardless of whether such
date is a date on which Shares are traded. If the Monthly Average Fair Market
Value of the Company’s Common Stock is less than $3.00 per Share for any single
calendar month before attaining a period of six consecutive calendar months
where the Monthly Average Fair Market Value of the Company’s Common Stock is
greater than or equal to $3.00 per Share, then the measurement of a new
six-month period shall start with the next calendar month.
     “Monthly Average Fair Market Value” is defined as the sum of the Fair
Market Value of the Company’s Common Stock for each trading day during a
calendar month divided by the total number of trading days in such calendar
month.
     “Fair Market Value” is defined, as of any date, the value of Company’s
Common Stock determined as follows:
     (i) If the Common Stock is listed on one or more established stock
exchanges or national market systems, including without limitation The Nasdaq
National Market or The

1



--------------------------------------------------------------------------------



 



Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on the principal exchange or system on which the Common
Stock is listed (as determined by the Administrator) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
     (ii) If the Common Stock is regularly quoted on an automated quotation
system (including the OTC Bulletin Board) or by a recognized securities dealer,
its Fair Market Value shall be the closing sales price for such stock as quoted
on such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or
     (iii) In the absence of an established market for the Common Stock of the
type described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.
     For example, assume the Monthly Average Fair Market Value is greater than
or equal to $3.00 per Share for January and February of 2007 but for March 2007
the Monthly Average Fair Market Value falls below $3.00 per Share. The
measurement period which began on January 1, 2007 would stop on March 31, 2007
and the performance measure would not be satisfied. Assume the Monthly Average
Fair Market Value is again greater than or equal to $3.00 per Share for
April 2007. If the Monthly Average Fair Market Value is greater than or equal to
$3.00 per Share for six consecutive calendar months beginning with April 2007
and ending with September 2007, the 200,000 Shares scheduled to vest on June 30,
2009 would instead vest on September 30, 2007.
     In the event of a Corporate Transaction, all of the Shares subject to the
Award shall automatically become fully vested, immediately prior to the
specified effective date of such Corporate Transaction.
     In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Shares
shall continue to vest in accordance with the Vesting Schedule set forth above.
     For purposes of this Notice and the Agreement, the term “vest” shall mean,
with respect to any Shares, that such Shares are no longer subject to forfeiture
to the Company. Shares that have not vested are deemed “Restricted Shares.” If
the Grantee would become vested in a fraction of a Restricted Share, such
Restricted Share shall not vest until the Grantee becomes vested in the entire
Share.
     Vesting shall cease upon the date of termination of the Grantee’s
Continuous Service for any reason, including death or Disability. In the event
the Grantee’s Continuous Service is terminated for any reason, including death
or Disability, any Restricted Shares held by the Grantee immediately following
such termination of Continuous Service shall be deemed

2



--------------------------------------------------------------------------------



 



reconveyed to the Company and the Company shall thereafter be the legal and
beneficial owner of the Restricted Shares and shall have all rights and interest
in or related thereto without further action by the Grantee. The foregoing
forfeiture provisions set forth in this Notice as to Restricted Shares shall
apply to the new capital stock or other property (including cash paid other than
as a regular cash dividend) received in exchange for the Shares in consummation
of any transaction described in Section 11 of the Plan and such stock or
property shall be deemed Additional Securities (as defined in the Agreement) for
purposes of the Agreement, but only to the extent the Shares are at the time
covered by such forfeiture provisions.
     IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice
and agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Agreement.

            Pac-West Telecomm, Inc.,
a California corporation
      By:     /s/ Ravi Brar                      Title:     CFO                
     

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT NOR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY
WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S
CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.
     As a condition to receiving the Shares, the Grantee agrees to make an
election pursuant to Section 83(b) of the Code with respect to the Shares.
     The Grantee acknowledges receipt of a copy of the Plan and the Agreement
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Award subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes relating to
this Notice, the Plan and the Agreement shall be resolved in accordance with
Section 11 of the Agreement. The Grantee further agrees to notify the Company
upon any change in the residence address indicated in this Notice.

3



--------------------------------------------------------------------------------



 



     THE GRANTEE WAS PREVIOUSLY ISSUED A PERFORMANCE UNIT AWARD AGREEMENT WITH
RESPECT TO 400,000 PERFORMANCE UNITS AND WITH A DECEMBER 29, 2003 DATE OF AWARD
(THE “PRIOR AWARD”). AS PART OF THE CONSIDERATION FOR THE ISSUANCE OF THIS
AWARD, THE GRANTEE AGREES TO THE CANCELLATION OF THE PRIOR AWARD. THE GRANTEE
ACKNOWLEDGES AND AGREES THAT THE PRIOR AWARD IS OF NO FURTHER FORCE AND EFFECT
AND IS SUPERCEDED IN ITS ENTIRETY BY THIS AWARD.

             
Dated:
   12/28/05   Signed:    /s/ Henry R. Carabelli
 
           

4



--------------------------------------------------------------------------------



 



Award Number: __________________
PAC-WEST TELECOMM, INC. 2005 STOCK INCENTIVE PLAN
RESTRICTED STOCK BONUS AWARD AGREEMENT
     1. Issuance of Shares. Pac-West Telecomm, Inc., a California corporation
(the “Company”), hereby issues to the Grantee (the “Grantee”) named in the
Notice of Restricted Stock Bonus Award (the “Notice”), the Total Number of
Shares of Common Stock Awarded set forth in the Notice (the “Shares”), subject
to the Notice, this Restricted Stock Bonus Award Agreement (the “Agreement”) and
the terms and provisions of the Company’s 1999 Stock Incentive Plan (the
“Plan”), as amended from time to time, which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement. All Shares issued hereunder
will be deemed issued to the Grantee as fully paid and nonassessable shares, and
the Grantee will have the right to vote the Shares at meetings of the Company’s
shareholders. The Company shall pay any applicable stock transfer taxes imposed
upon the issuance of the Shares to the Grantee hereunder.
     2. Transfer Restrictions. The Shares issued to the Grantee hereunder may
not be sold, transferred by gift, pledged, hypothecated, or otherwise
transferred or disposed of by the Grantee prior to the date when the Shares
become vested pursuant to the Vesting Schedule set forth in the Notice. Any
attempt to transfer Restricted Shares in violation of this Section 2 will be
null and void and will be disregarded.
     3. Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees, immediately upon receipt of
the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary or Assistant Secretary of the Company, or
their designee, to hold in escrow for so long as such Restricted Shares have not
vested pursuant to the Vesting Schedule set forth in the Notice, with the
authority to take all such actions and to effectuate all such transfers and/or
releases as may be necessary or appropriate to accomplish the objectives of this
Agreement in accordance with the terms hereof. The Grantee hereby acknowledges
that the appointment of the Secretary or Assistant Secretary of the Company (or
their designee) as the escrow holder hereunder with the stated authorities is a
material inducement to the Company to make this Agreement and that such
appointment is coupled with an interest and is accordingly irrevocable. The
Grantee agrees that such escrow holder shall not be liable to any party hereto
(or to any other party) for any actions or omissions unless such escrow holder
is grossly negligent relative thereto. The escrow holder may rely upon any
letter, notice or other document executed by any signature purported to be
genuine and may resign at any time. Upon the vesting of Restricted Shares, the
escrow holder will, without further order or instruction, transmit to the
Grantee the certificate evidencing such Shares.

1



--------------------------------------------------------------------------------



 



     4. Additional Securities and Distributions.
          (a) Any securities or cash received (other than a regular cash
dividend) as the result of ownership of the Restricted Shares (the “Additional
Securities”), including, but not by way of limitation, warrants, options and
securities received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization or other similar change in the Company’s
capital structure, shall be retained in escrow in the same manner and subject to
the same conditions and restrictions as the Restricted Shares with respect to
which they were issued, including, without limitation, the Vesting Schedule set
forth in the Notice. The Grantee shall be entitled to direct the Company to
exercise any warrant or option received as Additional Securities upon supplying
the funds necessary to do so, in which event the securities so purchased shall
constitute Additional Securities, but the Grantee may not direct the Company to
sell any such warrant or option. If Additional Securities consist of a
convertible security, the Grantee may exercise any conversion right, and any
securities so acquired shall constitute Additional Securities. In the event of
any change in certificates evidencing the Shares or the Additional Securities by
reason of any recapitalization, reorganization or other transaction that results
in the creation of Additional Securities, the escrow holder is authorized to
deliver to the issuer the certificates evidencing the Shares or the Additional
Securities in exchange for the certificates of the replacement securities.
          (b) The Company shall disburse to the Grantee all regular cash
dividends with respect to the Shares and Additional Securities (whether vested
or not), less any applicable withholding obligations.
     5. Taxes.
          (a) Section 83(b) Election. As a condition to receiving the Shares,
the Grantee agrees to make an election pursuant to Section 83(b) of the Code
with respect to the Shares. The Grantee shall provide the Administrator with a
copy of the election made pursuant to Section 83(b) of the Internal Revenue Code
or similar provision of state law (collectively, an “83(b) Election”), a form of
which is attached hereto as Exhibit B. The Grantee hereby represents that he
understands (i) the contents and requirements of the 83(b) Election, (ii) the
application of Section 83(b) to the receipt of the Shares by the Grantee
pursuant to this Agreement, (iii) the nature of the election to be made by the
Grantee under Section 83(b), and (iv) the effect and requirements of the 83(b)
Election under relevant state and local tax laws. The Grantee further represents
that he intends to file an election pursuant to Section 83(b) with the Internal
Revenue Service within thirty (30) days following the date of this Agreement,
and submit a copy of such election to the Company and with his or her federal
tax return for the calendar year in which the date of this Agreement falls.
          (b) Payment of Retention Bonus. The Grantee will be entitled to a
“Retention Bonus” in the amount of $285,000, subject to withholding for income
and employment taxes. The Retention Bonus is intended to approximate all taxes
(meaning all and any United States federal, state, local or non-U.S. taxes,
including any employment taxes) imposed upon the Grantee as the result of the
Grantee’s filing of an 83(b) Election with respect to the Shares as well as the
taxes imposed upon the Retention Bonus.

2



--------------------------------------------------------------------------------



 



          (c) Repayment of Retention Bonus. In the event (i) the Grantee
voluntarily terminates Continuous Service or (ii) the Grantee’s Continuous
Service is terminated by the Company for Cause, the Grantee shall be required to
repay the Retention Bonus; provided, however, that the Grantee’s obligation to
repay the Retention Bonus in such circumstances shall lapse in accordance with
the following schedule:
(A) The obligation to repay $95,000 shall lapse on December 31, 2006.
(B) The obligation to repay an additional $95,000 shall lapse on December 31,
2007.
(C) The obligation to repay an additional $95,000 shall lapse on December 31,
2008.
Notwithstanding the foregoing, in the event a Corporate Transaction occurs prior
to the Grantee’s termination of Continuous Service, the Grantee’s obligation to
repay the Retention Bonus under any circumstances shall lapse in full. In the
event any repayment of the Retention Bonus is required pursuant to this
Section 5(c), the Grantee shall repay such amount to the Company within three
(3) business days after the date of the Grantee’s termination of Continuous
Service.
     6. Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Agreement, the Notice or the Plan,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.
     7. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.
     8. Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
SHAREHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

3



--------------------------------------------------------------------------------



 



     9. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.
     10. Construction. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     11. Dispute Resolution. The provisions of this Section 11 shall be the
exclusive means of resolving disputes arising out of or relating to the Notice,
the Plan and this Agreement. The Company, the Grantee, and the Grantee’s
assignees (the “parties”) shall attempt in good faith to resolve any disputes
arising out of or relating to the Notice, the Plan and this Agreement by
negotiation between individuals who have authority to settle the controversy.
Negotiations shall be commenced by either party by notice of a written statement
of the party’s position and the name and title of the individual who will
represent the party. Within thirty (30) days of the written notification, the
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to resolve the dispute. If the dispute
has not been resolved by negotiation, the parties agree that, to the fullest
extent permitted by law, any claim, controversy or dispute arising out of or
relating to the Notice, the Plan or this Agreement shall be resolved by final
and binding arbitration. Except as specifically provided herein, any arbitration
proceeding shall be conducted in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (“the
AAA Rules”). A neutral and impartial arbitrator shall be chosen by mutual
agreement of the parties; however, if the parties are unable to agree upon an
arbitrator within a reasonable period of time, then a neutral and impartial
arbitrator shall be appointed in accordance with the arbitrator nomination and
selection procedure set forth in the AAA Rules. The arbitrator shall prepare a
written decision containing the essential findings and conclusions on which the
award is based, unless waived by mutual agreement of the parties. The arbitrator
shall apply the same substantive law, with the same statutes of limitations and
same remedies, that would apply if the claim were brought in a court of law. Any
party may bring an action in court to compel arbitration under this Agreement
and to enforce an arbitration award. Otherwise, no party shall initiate or
prosecute any lawsuit of a claim in any way related to any arbitrable claim. All
arbitration hearings under this Agreement shall be conducted in Stockton,
California, unless otherwise agreed by the parties. The parties’ obligations
under this Agreement shall survive the termination of the Grantee’s Continuous
Service and the expiration of this Agreement.

4



--------------------------------------------------------------------------------



 



     12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
END OF AGREEMENT

5



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED,                     hereby sells, assigns and transfers
unto                               ,                      (          ) shares of
the Common Stock of Pac-West Telecomm, Inc., a California corporation (the
“Company”), standing in his name on the books of, the Company represented by
Certificate No. herewith, and does hereby irrevocably constitute and appoint the
Secretary of the Company attorney to transfer the said stock in the books of the
Company with full power of substitution.
DATED:                                     

           
 
   
 
     

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

6



--------------------------------------------------------------------------------



 



EXHIBIT B
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
     The undersigned taxpayer hereby elects, pursuant to the Internal Revenue
Code, to include in gross income for 2005 the amount of any compensation taxable
in connection with the taxpayer’s receipt of the property described below:
     1. The name, address, taxpayer identification number and taxable year of
the undersigned are:
     TAXPAYER’S NAME: Henry Carabelli
     TAXPAYER’S SOCIAL SECURITY NO.:
     TAXABLE YEAR: Calendar Year 2005
     ADDRESS:
     2. The property which is the subject of this election is 400,000 shares of
common stock of Pac-West Telecomm, Inc.
     3. The property was transferred to the undersigned on December 27, 2005.
     4. The property is subject to the following restrictions: The shares are
subject to a risk of forfeiture if for any reason taxpayer’s employment or
service with the issuer is terminated. The risk of forfeiture will lapse with
respect to all shares no later than June 30, 2009. The risk of forfeiture with
respect to 200,000 shares may lapse earlier upon the achievement of certain
performance goals.
     5. The fair market value of the property at the time of transfer
(determined without regard to any restriction other than a restriction which by
its terms will never lapse) is: $.89 per share x 400,000 shares = $356,000.
     6. The undersigned paid $0.00 per share x 400,000 shares for the property
transferred or a total of $0.00.
     The undersigned has submitted a copy of this statement to the person for
whom the services were performed in connection with the undersigned’s receipt of
the above-described property. The undersigned taxpayer is the person performing
the services in connection with the transfer of said property.
     The undersigned will file this election with the Internal Revenue Service
office to which he files his annual income tax return not later than 30 days
after the date of transfer of the property. A copy of the election also will be
furnished to the person for whom the services were performed. Additionally, the
undersigned will include a copy of the election with his income tax return for
the taxable year in which the property is transferred. The undersigned
understands that this election will also be effective as an election under
California law.

         
Dated:
       
 
       
 
      Taxpayer

7